      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      Kent Roberts, OSB #801010
      Email: ckroberts@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

      Michael G. Chalos, admitted PHV
      Email: michael.chalos@chaloslaw.com
      CHALOS & CO, P.C.

                 Attorneys for Plaintiff,
                 Dry Bulk Singapore Pte. Ltd.




                                IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF OREGON

                                             PORTLAND DIVISION

           DRY BULK SINGAPORE PTE. LTD.,
                                                           No. 3:19-CV-01671-BR
                            Plaintiff,
                                                           Admiralty
                 vs.

           AMIS INTEGRITY S.A. in personam                 DECLARATION OF DAVID R.
           and M/V AMIS INTEGRITY (IMO                     BOYAJIAN IN SUPPORT OF
           9732412) her engines, freights, apparel,        MOTION TO WITHDRAW AS
           appurtenances, tackle, etc., in rem.,           COUNSEL FOR PLAINTIFF DRY
                                                           BULK SINGAPORE PTE. LTD.
                Defendants.
               I, David R. Boyajian, declare as follows:

               1.      I am counsel for Dry Bulk Singapore PTE. LTD.

Page 1 -
                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
              DECLARATION OF DAVID R. BOYAJIAN IN SUPPORT OF                                Attorneys at Law
                                                                                      1211 SW 5th Ave., Suite 1900
              MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF                                 Portland, OR 97204
                                                                                        Telephone: 503.222.9981
              DRY BULK SINGAPORE PTE. LTD.                                                 Fax: 503.796.2900
             2.       Professional considerations require my firm to terminate our representation of

     the Plaintiff.

             3.       Counsel for Dry Bulk conferred with Counsel for Defendant. Defendants do not

     oppose this motion or the requested 60-day stay, except that Defendants ask that the requested

     stay not apply to Dry Bulk’s deadline to post counter-security.


      Dated this 9th day of April, 2020.




                                                    BY:    s/ David R. Boyajian
                                                           David R. Boyajian, OSB #112582
                                                           dboyajian@schwabe.com




Page 2 -
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
            DECLARATION OF DAVID R. BOYAJIAN IN SUPPORT OF                                   Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
            MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF                                    Portland, OR 97204
                                                                                         Telephone: 503.222.9981
            DRY BULK SINGAPORE PTE. LTD.                                                    Fax: 503.796.2900
                                    CERTIFICATE OF SERVICE
            I hereby certify that on April 9, 2020, I electronically filed the foregoing with the Clerk

     of the Court using the CM/ECF system, which will send notification of such filing to all

     associated counsel.


                                                  BY:     s/ David R. Boyajian
                                                          David R. Boyajian, OSB #112582




Page 3 -
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
           CERTIFICATE OF SERVICE                                                            Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
